Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations recited in claim 11, at lines 8-9, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	In this regard, claim 11 (lines 8-9), recites “….. a first stack of epitaxially grown semiconductor material located over the N- type implant region and extending perpendicular to a working surface of a substrate…”, which is not consistent with drawings. (Emphasis added) 
             
    PNG
    media_image1.png
    329
    535
    media_image1.png
    Greyscale

	As shown in annotated Fig. 3O, a first stack 3191/332/3192 of epitaxially grown semiconductor material is located over a P- type implant region 305, not the N-type implant region, and extending perpendicular to a working surface of a substrate 300.  Note that the first stack 3191/332/3192 is a portion of PMOS filed effect transistor.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations recited in claim 14, at the very last line, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	Claim 14 recites “a fourth salicide layer located on a top layer of the second stack”, which is not shown in drawings.  (Emphasis added)  Note that the second stack (=310+308+306) refers to the stack having a first metal layer 308 (claim 11, lines 17-18), wherein the first metal layer 308 is equivalent to a gate of PMOS field effect transistor (claim 11, lines 19-20).   As illustrated in annotated Fig. 3O, however, there no salicide layer located on a top layer 310 of the second stack 310/308/306.   Instead, the layer on the top layer 310 of the second stack 310/308/306 is a capping layer 312 (i.e. compare Fig. 3E with Fig. 3O).
          
    PNG
    media_image2.png
    384
    558
    media_image2.png
    Greyscale

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations recited in claim 15, at the very last two lines, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “Vs” in Fig. 3O.
                      
    PNG
    media_image3.png
    347
    526
    media_image3.png
    Greyscale

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “347” (paragraph [00112]).

	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 7 and 13 are objected to because of the following informalities:  
	5.1  The term “the first of epitaxially grown…” (claim 7, line 6; claim 8, line 6) should be read as – the first stack of epitaxially grown --.  Appropriate correction is required.
	5.2 The term “regionbeneath” (claim 13, line 3) should be read as – region beneath --.	

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The terms “a first dielectric material structure” (claim 17, lines 4-5) and “a dielectric film” (claim 18, line 10) render indefinite as to why “the first stack wrapping around a first dielectric material structure” (claim 17, lines 4-5) and “the first metal via, the second metal via and the third metal via are located in the dielectric film” (claim 18, the very last two lines) and “the first metal via, the second metal via and the third metal via are located in the first dielectric material structure” (claim 19, the very last two lines).  (Emphasis added)
	Based on limitations (“the first metal via, the second metal via and the third metal via are located in the dielectric film”) recited in claim 18, it is clear that the dielectric film recited in claim 18 refer to dielectric film 342, as shown in annotated Fig. 3O, wherein the first metal via, the second metal via and the third metal via are located in the dielectric film 342.  On the other hand, the first dielectric material structure that is wrapped by the first stack (claim 17, lines 4-5) would be the dielectric layer 316, because two first stacks (i.e. one first stack is in PMOS and another first stack is in 
NMOS) wrap around dielectric layer 316.  If it were the case, why “the first metal via, the second metal via and the third metal via” would be located in the first dielectric material structure 316, as recited in dependent claim 19 (refer to claim 19, at the very last two lines).  It seems that the foregoing limitations in claim 19 should be written as -- the first metal via, the second metal via and the third metal are located in a dielectric film --, just like the claimed language in claim 18 in the very last two lines.

    PNG
    media_image4.png
    418
    713
    media_image4.png
    Greyscale

	Claim 20 is also rejected with the same reason as that of claim 17, as claim 20 is dependent from claim 17 and thus inherit the same deficiencies as that of claim 17.

Allowable Subject Matter
10.	Claims 1-6, 8-12 and 14-16 are allowed.
11.	Claims 17-20 would be allowable if the 112-second-pagraph rejection is overcome.
12.	Claims 7 and 13 would be allowable if the objection is overcome.
13.	The following is a statement of reasons for the indication of allowable subject matter:  
	In re claim 1, the closest prior art of record, Cho et al. to US 2019/0058035, teaches 
a device, comprising: 
a first stack of semiconductor material SD2/CH/SD1 extending perpendicular to a working surface of a substrate 100, the first stack SD2/CH/SD1 of semiconductor material wrapping around a first dielectric material structure GI extending perpendicular to the working surface of a substrate 100, the first stack of semiconductor material SD2/CH/SD1 including a layer of intrinsic semiconductor material CH ([0024]) in between layers of doped semiconductor material SD2 and SD1, a bottom layer SD1 of the first stack of semiconductor material SD2/CH/SD1 forming a first source/drain SD1, the layer of intrinsic semiconductor material CH being a channel CH of a first field effect transistor, and the upper layer SD2 of the first stack of semiconductor material SD2/CH/SD1 forming a second source/drain SD2; and 
a second stack 130/GE/124 extending perpendicular to the working surface and positioned adjacent to the first stack of semiconductor material SD2/CH/SD1, the second stack 130/GE/124 wrapping around the first stack of semiconductor material SD2/CH/SD1, the second stack having a first metal layer GE ([0033]) positioned in between layers of dielectric material 130 and 124, the first metal layer GE forming a gate GE of the first field effect transistor.
        
    PNG
    media_image5.png
    450
    659
    media_image5.png
    Greyscale

	By comparison, Cho et al. failed to teach that: (a) the first stack of semiconductor material SD2/CH/SD1 is of an epitaxially grown semiconductor material stack, because layers SD1 and CH are not epitaxially grown semiconductor materials; and (b) the second stack 130/GE/124 is not positioned in a plane with the first stack of epitaxially grown semiconductor material SD2/CH/SD1, because the bottom surface of the second stack 130/GE/124 is not in the plane of the bottom surface of the first stack SD2/CH/SD1 and the first stack is not an epitaxially grown semiconductor material.  In addition, there is no secondary reference capable of remedying the deficiencies of Cho reference with reasonable motivation.
	In re claim 11, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US ‘035.   The improvement at least comprises: (a) a P-type substrate including a PMOS field effect transistor adjacent an NMOS field effect transistor, the P-type substrate including: a dielectric diffusion break configured to electrically isolate the PMOS field effect transistor from the NMOS field effect transistor; (b) a background doped N-type region; (c) a first stack of epitaxially grown semiconductor material located over the N-type implant region; (d) the first stack of epitaxially grown semiconductor material including a first layer of intrinsic semiconductor material in between layers of P+ doped semiconductor material; (e) a second stack extending perpendicular to the working surface positioned in plane with the first stack; (f)  the first metal layer forming a gate of PMOS field effect transistor; wherein the first layer of intrinsic semiconductor material is at a same plane as the first metal layer; (g) the NMOS field effect transistor including: a third stack of epitaxially grown semiconductor material, the third stack of epitaxially grown semiconductor material including a second layer of intrinsic semiconductor material in between layers of N+ doped semiconductor material; and (h) a fourth stack positioned in plane with the third stack, the second metal layer forming a gate of the second field effect transistor; wherein the second layer of intrinsic semiconductor material is at a same plane as the second metal layer.
	In re claim 17, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US ‘035.   The improvement at least comprises: (a) epitaxially growing a first stack of semiconductor material extending perpendicular to a working surface of a substrate; (b) depositing a second stack extending perpendicular to the working surface positioned in plane with the first stack and wrapping around the first stack, the second stack having a first metal layer positioned in between layers of dielectric material and at a same plane as the layer of intrinsic semiconductor material; (c) and implanting a doped region located along the working surface of the substrate beneath the first stack and the second stack.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Nov. 26, 2022



/HSIEN MING LEE/